Honorablr Dan W. Jackson
M&riot   Attorney
Homten, TOXPI

Attention: Mr. '& K. Riohardson

Dear Sir:                             Opinion No. O-5380
                                      Rer May stenographers and pharmacists
                                          be employed any number of hours da-
                                          sired in any town or city regard-
                                          leas of papulation?

          This will acknowledge receipt ef your letter of receat date re-
questing cur opition on the above rtated question in regard to Articles
5166 and 5172 rf the Revised Civil Statutes of Texas.

          Articles 5168 and 5172, inclusive, and Articles 1569 to 1572,
inclusive cf the Penal Cods, were specifically repealed by Senate Bill No.
129, Regular Seasien, Texas 48th Legislature, effective ldPrch18, 1943,
in order to permit making full use of our maximurmmanpower.

             Although the artioles referred to a%ove ware repealed, many of the
previsions ooatained therein were iaccrparatsd in said Senate Pill 129. In
fact, osctionr    1 te 5, inclusive, and section 13 of the nsn Act aomprise
practically the same language as was ombracod imths repealed article*. We
will answer your suixnittedquestion with referemoe to the provisions of
thir hill.

            SeoCioBs 1 Pad 5 of Senate BLll 129 provide respaotively as fol-
lOWSI

"No femals shall be emplsysd in any factory, mine, mill, workehop, mschan-
ioal or meraantile establishment, hotel, restaurant, roaming houos, theater,
moving picture show, barber shop; beauty shcp, read side drisk and/or food
vending establishment, telegraph, telephone or other office, express er
transportation compsay, or pny State institution, or any other eptablish-
mant, inetituticn or enterprise where females are employed, for more than
nine (9) houra in any one calendar day, nor mars than fifty-four (5Q*)
hours in any one aalsndar week.!

"The feur preaodiag Sections shall not apply to stenographers and pharma-
cists, nor to mercantile establishments, nor telephone and telegraph aom-
panics in rural districts, and in cities or toma or villages of less than
three thousand (3,000) iahabitaato as ahown by the last preosding Federal
Census, nor ts superintendents, matroas aad nurses and attendants employed
                       .-




Honorable Dan W. Jackson, page 2 (O-5380)



by, in, and about such orphan* 8 homes a* are charitable institution* not
rum for profit, amd not operated by tho Stat*. him oaso of extraordinary
lmo r g o narush
              ie*,a* groat public calamities, or where it bocomos n*ce*-
eary for the proteotion of hman life or property, longer hours may be
worked; but fer much time not lo** than double time shall be paid such
f-al* with her eonsent.'

          We quot. in prt ireinour Opinion Eee O-1723, previously rem-
dared by this d*prianeat,i% which the id*ntiaal~qu**ticn was raised by
ycur request was an*wereds

"Article 1571 *f th* Penal Cods, a* amended by the First called Se*siea
ofrtho 41st Logirlaturo, road*%

*fTh* twe pr*c*ding Artiolo* shall not apply to stenographor* *ad phw-
macirts, nor to morcmtilo establi*hm*nt* or telegraph ortelephone aom-
panis* fr rural districti aad in citio* or tonno or village* of la**
than throe thousand -bitant*,    a* shown %y the preooding Fodoral Census,
mor to *uporintondont*, matron*, amrow and attendants employed by, in and
about ouch Orphan*' H-OS a* are oharitsble inrtituticns, nor run for
profit, aad not opontod by the Stat*. Ia CP*O* of extraordinary om*r-
gencios, tuck a* groat publla eUsmitie* or whore it beccmos necessary for
th* prrt*ctiom of h\rmanlif* or property, longer hour* may ba worksdon

"Thur it appar* from Article 1571, *\ip~&,that it 1~s tho int*ntiom of
the Logirlature that *toztographoi*ud phpmaoists be oxomptod fromthe
pr*t*ot,ioa*f Article 1569, *upra, regardloss cfthe population cf the
term or city im whichthey might be omplcyed."

          Th*   lxoqtions  lipted ia tho lrtiolo construed i8 th* above op-
inion are th*   *amoa * those included in Soctioa 5 of Senate Bill 129. Wo
ro-affirm our   cpinion a* oxprosred by the quoted pertion thereof, in *o far
a* it appli**   to Senate Bill 129.

          It in, thoroforo, the opiaior of this department that stomograph-
or* md phannaoistr aro exempted fromtho application of Sections 1, 2 and
3 of Seaato Bill 129, Tan* 48th Legislature, regardloss of tho populatioa
of the t*llr*r city im which they might be employed*

APPOVED JUL 23, 1946                          Yours verytruly
/s/ GROPER SELLERS
FIRST ASSISTANT                           ATTORNEY GENKRAL OF TEXAS
All’OFSEY GENFUL
                                            By a/ Fr*d C. Chandler
ROK:db:ogw
                                                   Fred C. Chandler
Approved: Opinion Conmitt**                                A*sirant
By B W B Chairman                           By/*/Robert   0. Koch
                                                      Robert 0, Koch